

113 S1578 IS: To authorize the Secretary of Veterans Affairs to cover the costs associated with the care of veterans at medical foster homes.
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1578IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to cover
		  the costs associated with the care of veterans at medical foster
		  homes.1.Coverage of costs of care for
			 veterans at medical foster homesIn conducting the medical foster home
			 program pursuant to section 17.73 of title 38, Code of Federal Regulations, the
			 Secretary of Veterans Affairs may cover the costs associated with the care of
			 veterans at medical foster homes.